.SMITH, P. J.
(dissenting). The majority opinion approves the rule applied in Geier v. Howells, 47 Colo. 345, 107 Pac. 255, 27 L. R. A. (N. S.) 786, which seems to. hold that', where.,the testimony of an interested party plaintiff upon whom rests the ■burden of proof is disputed by the defendant, the appellate court *469is at liberty-to set aside the verdict of a jury against the defendant,' the court saying:
“There was not a scintilla of testimony to- sustain the verdict except the testimony of the plaintiff himself.”.
This >seems to- me a somewhat novel view of the well-settled proposition that the verdict of a jury will not be-overturned by an appellate court, when the evidence is substantially conflicting. The rule state 1 by the -Colorado court, and as 'quoted by this court, namely:
“A judgment based upon facts supported by substantial evidence, will not be disturbed oh review; but where it .is but slightly supported by the evidence, or manifestly against its weight, or where a fact upon which the prevailing party predicates his right to the judgment rendered, must be established by clear and convincing testimony, and it is not — it cannot be — permitted to stand” —has been applied in actions tried by a court, but is not the rule in cases tried by a jury.
The view that the oral testimony of a witness may be' so utterly annihilated by impeaching evidence, that it cannot even be corroborated, “because nothing is left to corroborate,” is entirely novel- to me. If this statement is logical, -a dozen unimpeachable witnesses might have fully corroborated in every particular plaintiff’s original testimony in this case. Yet, because of his impeachment by his own written statements, a verdict in his favor could not stand. It may be true, as suggested, that the weight -of evidence in this case is in favor of defendant; but the oral evidence of plaintiff, while that of an interested witness, was positive and direct, and was corroborated very materially by the testimony of Fuller. I think the verdict of juries upon controverted questions of fact, fairly submitted, should not be lightly disturbed by this court. If it be conceded that the Legislature, in its wisdom, may confer upon an appellate court authority to disregard a finding of fact by a trial court or a referee in an equity suit, whenever, in its judgment, such finding is not clearly sustained by a preponderance of the evidence, yet the Legislature cannot confer upon an appellate court the same right to disregard the verdict of a jury. The Constitution declares that the right of trial by jury shall remain inviolate. The very essence of such right is the right of a .citizen to demand that disputed questions -of fact be decided by a *470jury, and that their decision stand as decisive of legal rights. It may be conceded that the scintilla rule has 'been generally abandoned, but another rule has been, almost universally adopted in its place, which has been many times recognized and declared by this court, and which should not now be abandoned. Since the earliest days, the territorial court and this court have adhered to the rule which is stated in Weiss v. Evans, 13 S. D. 185, 82 N. W. 388:
“The real and only question to be solved and answered is: Is there any legal evidence upon which the verdict can properly be based, and the conclusion embraced in and covered by it be fairly reached? It is the province of the jury to weigh and pass upon the evidence; to reconcile conflicting testimony; to determine the truth or value of evidence; to ascertain and declare, from all of the evidence and testimony, the facts of the case; 'and from the facts, when ascertained -by them, and the law as given to them by the court, to arrive at and announce their decision, which is their verdict.”
In the application of this rule, a distinction is drawn between the power of the trial court and the appellate court, which is based upon the fact that the trial judge heard the testimony of the witnesses, observed their conduct, and is thus able to judge of the weight of the evidence and the credibility of the witnesses. I think this rule marks the extreme limit to* which courts ma)' go, in their disregard of the decisions of juries. The rule is stated in Dickinson v. Hahn, 23 S. D. 65, 119 N. W. 1034, as follows:
“While a tidal court is authorized on a motion for a new trial to grant such motion upon the ground that in its opinion the verdict is against the weight of the evidence, and for the purposes of determining that question will take into consideration the whole evidence in the case, this court, in reviewing the decision of the trial court, can only go so far as to determine whether or not the plaintiff has given sufficient legal evidence to justify the jury in finding a verdict in his favor, regardless of the evidence on the part of the defendant, except -so far as the same may tend to support the plaintiff’s case.”
This rule does not permit the appellate court to disregard testimony which, if unimpeached, would sustain the verdict. The impeachment of a witness in any manner is a fact tending to affect his credibility, and the question of credibility is always for the trial *471jury, or a trial court in the exercise of its so-called discretion in granting a new trial. But an appellate' court is not authorized to pass upon the credibility of a witness, whether his testimony be impeached or unimpeached. For these reasons, I cannot concur in the conclusion announced by the majority opinion, bu-t concur in Justice McCOY’S statement of the evidence, the issue, and his reasoning and conclusion.